 1                                                          The Honorable John C. Coughenour
                                                            The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                             NO.   CR20-093 JCC
11
                                      Plaintiff,
12                                                          UNITED STATES’ MEMORANDUM
      v.                                                    IN SUPPORT OF DETENTION
13
14    DELMER VELASQUEZ-LICONA, et al.,
15                                    Defendants.
16
17    UNITED STATES OF AMERICA,                             NO.   CR20-094 RSM

18                                    Plaintiff,
                                                            UNITED STATES’ MEMORANDUM
19    v.                                                    IN SUPPORT OF DETENTION
20    GUSTAVO SANDOVAL-AGURCIA, et al.,
21                                    Defendants.
22
23                                        I.       INTRODUCTION
24         The United States respectfully submits this memorandum in support of its detention
25 motions in these two closely related matters. While there are two Indictments in this matter,
26 this case involves a single investigation and two separate but at times overlapping
27 conspiracies to distribute narcotics. This memorandum will provide a brief overview of the
28 investigation that led to these charges, summarize the applicable law (which is of course well

     U.S. Memo in Support of Detention - 1                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5200
     U.S. v. Velasquez-Licona, CR20-093 JCC;                                 SEATTLE, WASHINGTON 98101
     U.S. v. Sandoval-Agurcia, CR20-094 RSM                                        (206) 553-7970
 1 known to the Court), and then address some specific issues presently known to the
 2 government that apply to individual defendants relevant to that defendant’s continued
 3 detention.
 4                           II.     BACKGROUND OF THE INVESTIGATION
 5             The cases named above arise from an approximately one-year long investigation by
 6 the DEA, with the assistance of other law enforcement agencies. This investigation revealed
 7 two separate, but briefly overlapping, conspiracies by the charged individuals (and others,
 8 known and unknown) to distribute methamphetamine, heroin, cocaine, and fentanyl.
 9 Investigators conducted hundreds of hours of surveillance, obtained permission to track
10 multiple cell phones and vehicles, conducted controlled buys, and interdicted narcotics on at
11 least eight occasions.
12             The investigation involved the use of the following court-authorized Title III wire
13 intercepts:
14                  •   On December 6, 2019, the Honorable U.S. District Court Judge Ricardo S.
                        Martinez signed an order authorizing the interception of the wire and
15                      electronic communications over 206-231-8342/TT18. 1 TT18 was utilized by
16                      Delmer VELASQUEZ-LICONA, a redistributor for the DTO. Interception of
                        TT18 began on or about December 6, 2019. Interception of TT18 ended on
17                      January 4, 2020.
18
                    •   On January 9, 2020, the Honorable U.S. District Court Judge James L.
19                      Robart signed an order authorizing the continued interception of the wire and
                        electronic communications to and from 206-531-9979/TT18 (utilized by
20                      VELASQUEZ-LICONA), and authorizing the initial interception of the wire
21                      and electronic communications to and from 425-496-3287/TT19 (utilized by
                        Rodrigo ALVAREZ-QUINONEZ, a source of supply for the DTO), and 206-
22                      929-8743/TT23 (utilized by Gustavo SANDOVAL-AGURCIA, a
                        redistributor for the DTO). Interception began on or about December 6, 2019.
23                      Interception of the three phones ended on February 7, 2020.
24
                    •   On February 14, 2020, the Honorable U.S. District Court Judge James L.
25                      Robart signed an order authorizing the initial interception of the wire and
26                      electronic communications to and from 424-395-9055/TT25 (utilized by
     1
27     TT18 was originally assigned phone number 206-231-8342, however, the phone number was changed on December 20,
     2019, to 206-531-9979. The IMSI remained the same for the phone and T-Mobile continued to honor the T-III order until
28   its expiration. The user of the phone remained Delmer Velasquez-Licona.


         U.S. Memo in Support of Detention - 2                                                UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5200
         U.S. v. Velasquez-Licona, CR20-093 JCC;                                               SEATTLE, WASHINGTON 98101
         U.S. v. Sandoval-Agurcia, CR20-094 RSM                                                      (206) 553-7970
 1                      Baldemar MARTINEZ-RICO, a narcotics associate of SANDOVAL-
                        AGURCIA), 206-434-0684/TT35 (utilized by SANDOVAL-AGURCIA), and
 2                      206-475-7216/TT36 (utilized by Elias MONTES-SEVILLA). Interception
 3                      began on or about February 14, 2020. Interception of TT35 and TT36 ended
                        on March 3, 2020. Interception of TT25 ended on March 18, 2020.
 4
                The wiretaps and other investigative techniques revealed conspiracies to distribute
 5
     methamphetamine, heroin, and fentanyl in the Western District of Washington. The
 6
     investigation revealed that the primary source of supply for these conspiracies were narcotics
 7
     distributors operating out of Mexico. During the initial investigation, approximately 2 kilos
 8
     of heroin, 2 pounds of methamphetamine, 1.2 kilos of cocaine, and 800 grams of counterfeit
 9
     fentanyl pills were seized. 2
10
                On August 3, 2020, Magistrate Judge Brian Tsuchida authorized search warrants—
11
     based on a single application—for 15 locations and 11 vehicles associated with the drug
12
     trafficking conspiracies. Additionally, the government obtained search warrants for one
13
     location in Oregon and two locations in California.
14
                On August 5, 2020, law enforcement executed the warrants and found 2.5 kilos of
15
     methamphetamine, 6.4 kilos of heroin, 400 grams of cocaine, and 1,000 grams of fentanyl,
16
     four firearms, and over $100,000 in cash. That same day, investigators arrested 14 of the
17
     defendants indicted in the Velasquez-Licona and Sandoval-Agurcia cases, along with five
18
     other individuals who were subsequently charged in three separate complaints.
19
                                A.       LEGAL STANDARDS FOR DETENTION
20
                This Court is of course quite familiar with the legal standards governing detention or
21
     release. To summarize, the Bail Reform Act provides that a court should detain a defendant
22
     pending trial if “no condition or combination of conditions . . . will reasonably assure the
23
     appearance of the person as required and the safety of any other person and the community.”
24
     18 U.S.C. § 3142(f). The United States typically bears the burden of showing that a
25
     defendant poses a danger to the community by clear and convincing evidence, and it bears
26
27
28   2
         All drug quantities in this memorandum are estimates that have been rounded down.

         U.S. Memo in Support of Detention - 3                                                UNITED STATES ATTORNEY
                                                                                             700 STEWART STREET, SUITE 5200
         U.S. v. Velasquez-Licona, CR20-093 JCC;                                               SEATTLE, WASHINGTON 98101
         U.S. v. Sandoval-Agurcia, CR20-094 RSM                                                      (206) 553-7970
 1 the burden of showing that a defendant poses a flight risk by a preponderance of the
 2 evidence. United States v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991).
 3          The Bail Reform Act identifies four factors that a court should consider in analyzing
 4 detention issues: “(1) The nature and circumstances of the offense charged, including
 5 whether the offense . . . involves a narcotic drug; (2) the weight of the evidence . . . ; (3) the
 6 history and characteristics of the person, including . . . family ties, employment, financial
 7 resources, length of residence in the community, community ties, past conduct, history
 8 relating to drug or alcohol abuse, criminal history, . . . ; and . . . (4) the nature and
 9 seriousness of the danger to any person or the community that would be posed by the
10 person’s release . . . .” 18 U.S.C. § 3142(g). Of these factors, the weight of evidence is least
11 important, and the statute neither requires nor permits pretrial determination of guilt. 18
12 U.S.C. § 3142(g).
13          As noted above, the government generally has the burden of proof and persuasion
14 regarding detention. However, all of the defendants in this matter are charged with one or
15 more serious Title 21 offenses. As to those charges, the Bail Reform Act expressly provides
16 that:
17          [s]ubject to rebuttal by the person, it shall be presumed that no condition or
            combination of conditions will reasonably assure the appearance of the person
18          as required and the safety of the community if the judicial officer finds that
19          there is probable cause to believe that the person committed an offense for
            which a maximum term of imprisonment of ten years or more is prescribed in
20          the Controlled Substances Act (21 U.S.C. 801 et seq.) . . . or an offense under
21          section 924(c) . . . of title 18 of the United States Code . . .
22 18 U.S.C. § 3142(e). The return of an indictment is sufficient to support a finding of
23 probable cause, triggering the rebuttable presumption. United States v. Hazime, 762 F.2d 34,
24 37 (6th Cir. 1985); United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986); United States
25 v. Stricklin, 932 F.2d 1353, 1354 (10th Cir. 1991).
26          In a case where the presumption applies, Courts have found that the defendant bears
27 the burden of producing evidence that he does not pose a danger to the community or risk of
28 flight in order to rebut the presumption. See United States v. Abad, 350 F.3d 793, 797 (8th

      U.S. Memo in Support of Detention - 4                                      UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                            (206) 553-7970
 1 Cir. 2003); United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.2001);. Stricklin, 932 F.2d
 2 at 1354. The government retains the burden of persuasion. Mercedes, 254 F.3d at 436.
 3         However, even if a defendant has met his burden of production relating to these two
 4 factors, the presumption favoring detention does not disappear. Rather, it remains a factor to
 5 be considered among those weighed by the district court. See Stricklin, 932 F.2d at 1354-55;
 6 Mercedes, 254 F.3d at 436; United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992). If
 7 the presumption were to vanish once a defendant produced some evidence, courts would not
 8 give adequate deference to the fact that Congress has determined “that drug offenders pose a
 9 special risk of flight and dangerousness to society.” United States v. Martir, 782 F.2d 1141,
10 1144 (2d Cir.1986); United States v. Hare, 873 F.2d 796, 798 99 (5th Cir.1989).
11         Finally, it is well settled that at a detention hearing the government may present
12 evidence by way of an evidentiary proffer sufficient to make the court aware of the
13 defendant’s role in the offense, the weight of the evidence against the defendant, and other
14 relevant factors. See, e.g. United States v. Salerno, 481 U.S. 739, 743 (1987); United States
15 v. Winsor, 785 F.2d 757 (9th Cir. 1986); United States v. Cardenas, 784 F.2d 937 (9th Cir.),
16 vacated as moot upon defendant’s conviction, 792 F.2d 906 (9th Cir. 1986). The statements
17 of fact herein, which are based on the wiretap and search warrant affidavits sworn to the
18 Court, and a summary of the results of said searches, is presented as such a proffer.
19                 B.      INDIVIDUAL DEFENDANT ROLES AND ANALYSIS
20         The following defendants present particular risks of flight and/or a danger to the
21 community due to their role in the offense, immigration status, criminal history, possession
22 of firearms, or some combination of the above.
23                               Velazquez-Licona Indictment (CR20-093 JCC)
24         1.       Delmer Velasquez-Licona. Velasquez-Licona is charged with the following
25 crimes:
26                  Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
                                    Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
27
28

     U.S. Memo in Support of Detention - 5                                       UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
     U.S. v. Velasquez-Licona, CR20-093 JCC;                                      SEATTLE, WASHINGTON 98101
     U.S. v. Sandoval-Agurcia, CR20-094 RSM                                             (206) 553-7970
 1                   Count 2:        Distribution of Heroin, 21 U.S.C 841(b)(1)(C)
                                     July 31, 2019
 2
 3                   Count 3:        PWI Heroin, 21 U.S.C 841(b)(1)(C)
                                     PWI Fentanyl, 21 U.S.C 841(b)(1)(C)
 4                                   August 9, 2019
 5                   Count 4:        Attempted PWI Fentanyl, 21 U.S.C 841(b)(1)(C)
 6                                   Dec. 9, 2019

 7                   Count 6         PWI Fentanyl, 21 U.S.C 841(b)(1)(B)
                                     Dec. 31, 2019
 8
 9                   Count 7         Distribution Fentanyl, 21 U.S.C 841(b)(1)(C)
                                     January 2, 2020
10
11                   Count 8         PWI Heroin, 21 U.S.C 841(b)(1)(A)
                                     January 15, 2020
12
            Velasquez-Licona is the user of two of the intercepted cell phones. The intercepts
13
     revealed that Velasquez-Licona was a distributor of fentanyl and heroin in the Western
14
     District of Washington. After being detained with both fentanyl and heroin (August 9, 2020),
15
     Velasquez-Licona admitted to his role in distributing narcotics. Of particular concern is that
16
     on January 15, 2020, Velasquez-Licona – at the direction of an individual with a Mexican-
17
     based telephone number – broke into an apartment in South Seattle to retrieve over 1,188
18
     grams of heroin. In this instance, and others, the wiretap also revealed that Velasquez-Licona
19
     directed the activities of other members of the conspiracy.
20
               Velasquez-Licona’s immigration status is not known at this time.
21
            2.       Rodrigo Alvarez-Quinonez. Alvarez-Quinonez is charged with the following
22
     crimes:
23
                     Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
24                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
25
                     Count 9         PWI Fentanyl, 21 U.S.C 841(b)(1)(A)
26                                   January 20, 2020
27          Alvarez-Quinonez is the user of one of the intercepted cell phones. The intercepts
28 revealed that Alvarez-Quinonez was a narcotics source of supply for Velasquez-Licona and

      U.S. Memo in Support of Detention - 6                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                          SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                                 (206) 553-7970
 1 likely other individuals. Intercepts reveal Alvarez-Quinonez’s involvement in directing
 2 Velasquez-Licona (and Saul Suarez-Mata) to distribute fentanyl. In addition, intercepts
 3 reveal that Alvarez-Quinonez directed co-defendant Jorge Ramos to retrieve narcotics from
 4 California and Arizona and to deliver these drugs to him in Oregon. On January 20, 2020,
 5 Alvarez-Quinonez and Ramos were detained, and over 1,800 grams of fentanyl pills were
 6 confiscated from their vehicle.
 7          Alvarez-Quinonez’s immigration status is not known at this time.
 8          3.       Jorge Cruz-Hernandez. Cruz-Hernandez is charged with the following
 9 crimes:
10                   Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
11
12                   Count 6         PWI Fentanyl, 21 U.S.C 841(b)(1)(B)
                                     Dec. 31, 2019
13
                     Count 8         PWI Heroin, 21 U.S.C 841(b)(1)(A)
14                                   January 15, 2020
15
            Cruz-Hernandez is a close narcotics associate of Velasquez-Licona (for a time they
16
     appeared to share the same residence). Cruz-Hernandez has delivered fentanyl pills to other
17
     individuals at the direction of Velasquez-Licona. This specifically includes an incident on
18
     December 31, 2019, in which Cruz-Hernandez delivered approximately 1,000 fentanyl pills
19
     to Hernandez-Hernandez. Cruz-Hernandez was also involved in the residential burglary in
20
     which Velasquez-Licona, Escoto-Fiallos, and he broke into an apartment in South Seattle to
21
     retrieve over 1,188 grams of heroin at the direction of an individual using a Mexican-based
22
     telephone number.
23
            Cruz-Hernandez does not have legal status in this country and an ICE detainer has
24
     been issued for him.
25
            4.       Juan Hernandez-Hernandez. Hernandez-Hernandez is charged with the
26
     following crime:
27
                     Count 6         PWI Fentanyl, 21 U.S.C 841(b)(1)(B)
28                                   Dec. 31, 2019

      U.S. Memo in Support of Detention - 7                                       UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                      SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                             (206) 553-7970
 1          In this incident, Hernandez-Hernandez received approximately 1,000 fentanyl pills
 2 from Cruz-Hernandez. Cruz-Hernandez was working at the direction of Velasquez-Licona,
 3 who in turn was working at the direction of Alvarez-Quinonez. Hernandez-Hernandez’s role
 4 in this conspiracy is the continuing subject of investigation.
 5          Hernandez-Hernandez does not have legal status in this country and an ICE detainer
 6 has been issued for him.
 7          5.       Jose Fernando Escoto-Fiallos. Escoto-Fiallos is charged with the following
 8 crimes:
 9                   Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
10
11                   Count 8         PWI Heroin, 21 U.S.C 841(b)(1)(A)
                                     January 15, 2020
12
            Escoto-Fiallos is a close narcotics associate of Velasquez-Licona. Escoto-Fiallos was
13
     involved in the residential burglary in which Velasquez-Licona, Cruz-Hernandez, and he
14
     broke into an apartment in South Seattle to retrieve over 1,188 grams of heroin at the
15
     direction of an individual using a Mexican-based telephone number.
16
            Escoto-Fiallos does not have legal status in this country and an ICE detainer has been
17
     issued for him.
18
            6.       Saul Surez-Mata. Suarez-Mata is charged with the following crimes:
19
                     Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
20                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
21
                     Count 4:        Attempted PWI Fentanyl, 21 U.S.C 841(b)(1)(C)
22                                   Dec. 9, 2019
23          Suarez-Mata is a close narcotics associate of Velasquez-Licona. He can be heard on a
24 variety of intercepts negotiating narcotics transactions with Velasquez-Licona and Alvara-
25 Quinonez. Suarez-Mata specifically assisted Velasquez-Licona in delivering fentanyl to Tara
26 Scott on December 9, 2029.
27        Suarez-Mata does not have legal status in this country and an ICE detainer has been
28 issued for him.

      U.S. Memo in Support of Detention - 8                                       UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                      SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                             (206) 553-7970
 1          7.       Jorge Alberto Ramos. Ramos is charged with the following crimes:
 2                   Count 1:        Conspiracy to Distribute Fentanyl, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(A)
 3
 4                   Count 9         PWI Fentanyl, 21 U.S.C 841(b)(1)(A)
                                     January 20, 2020
 5
            Ramos works directly for Alvarez-Quinonez as a narcotics courier and retrieved and
 6
     transported narcotics from California and Arizona. Intercepts reveal that Jorge Ramos
 7
     delivered narcotics from California to Alvarez-Quinonez. On January 20, 2020, Ramos and
 8
     Alvarez-Quinonez were detained, and over 1,800 grams of fentanyl pills were confiscated
 9
     from their vehicle.
10
            The government has been informed that Ramos owns a small piece of property in
11
     Mexico and has been building a house on it. Ramos has family in Mexico and has visited that
12
     country regularly. Ramos claims residence in the US since 1978 and status since 1984.
13
14
                                  Sandoval-Agurcia Indictment (CR20-094 JCC)
15
            1.       Gustavo Sandoval-Agurcia. Sandoval-Agurcia is charged with the following
16
     crimes:
17
                     Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
18                                   Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
19                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)

20                   Count 2         PWI Methamphetamine, 21 U.S.C 841(b)(1)(A)
                                     PWI Cocaine, 21 U.S.C 841(b)(1)(A)
21                                   PWI Heroin, 21 U.S.C 841(b)(1)(C)
22                                   February 25, 2020

23          Sandoval-Agurcia is the user of two of the intercepted cell phones. The intercepts
24 reveal that Sandoval-Agurcia is a narcotics redistributor based in Kent, Washington. During
25 this investigation, investigators have seized cocaine and methamphetamine from Sandoval-
26 Agurcia directly. Sandoval-Agurcia is supplied by Jorge Uriel Esquival-Mena who is based
27 in both the Oakland area of California and Beaverton area of Oregon. During intercepts,
28

      U.S. Memo in Support of Detention - 9                                       UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                      SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                             (206) 553-7970
 1 Sandoval-Agurcia and Esquival-Mena have had multiple interactions discussing the pricing
 2 and sale of various types of narcotics.
 3          Sandoval-Agurcia works in a partnership with Elias Montes Sevilla to distribute
 4 heroin, methamphetamine, cocaine, and suspected “M30” pills. Multiple intercepts have
 5 indicated the two share associates and proceeds from narcotics sales. Additionally
 6 investigators have intercepted multiple “accounting” calls between the two discussing how
 7 much money is owed to them from their narcotics activity.
 8          On February 25, 2020, Sandoval-Agurcia arranged to transport narcotics from
 9 Californian to Washington. He was detained and approximately 1,100 grams of cocaine, 490
10 grams of methamphetamine, and 30 grams of heroin were seized from his vehicle.
11          Sandoval-Agurcia does not have legal status in this country and an ICE detainer has
12 been issued for him.
13          2.       Elias Neftali Montes-Sevilla. Montes-Sevilla is charged with the following
14 crimes:
15                   Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
16                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)
17
            Montes-Sevilla is the user of two of the intercepted cell phones. Montes-Sevilla is one
18
     of the main co-conspirators of the DTO based in SeaTac, Washington. Montes-Sevilla works
19
     in a “partnership” with Sandoval-Agurcia. Sandoval-Agurcia has been intercepted referring
20
     to Montes-Sevilla as “boss.” Further, Montes-Sevilla appears to deal with the “accounting”
21
     for the narcotics transactions that Sandoval-Agurcia participates in. Per intercepts, Montes-
22
     Sevilla is well aware of Sandoval-Agurcia’s narcotics transactions.
23
            On February 25, 2020, investigators seized fentanyl, cocaine, and methamphetamine
24
     from Sandoval-Agurcia directly, a transaction discussed with Montes-Sevilla beforehand.
25
     During this event, investigators believe that five individuals (to include Montes-Sevilla)
26
     conspired to transport and deliver narcotics to Western Washington.
27
28

      U.S. Memo in Support of Detention - 10                                     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                            (206) 553-7970
 1          On August 5, 2020, during the search of Montes-Sevilla’s residence, two firearms
 2 were recovered.
 3          Montes-Sevilla does not have legal status in this country and an ICE detainer has been
 4 issued for him.
 5          3.       Jorge Uriel Esquival-Mena. Jorge Esquival-Mena is charged with the
 6 following crimes:
 7                   Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
 8                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)
 9
            Jorge Esquival-Mena is a multi-kilogram heroin, cocaine, and methamphetamine
10
     source of supply based in Fairfield, California, and Beaverton, Oregon, with a distribution
11
     cell (Sandoval-Agurcia/Montes-Sevilla) in the Seattle, Washington area. Jorge Esquival-
12
     Mena has been intercepted discussing narcotics transactions with Baldemar Martinez-Rico
13
     and Gustavo Sandoval-Agurcia. Further, Jorge Esquival-Mena has a relative/close associate
14
     (Francisco Esquival-Mena) who delivers Jorge Esquival-Mena’s narcotics supply to
15
     Washington based redistributors. During the interception period, Jorge Esquival-Mena
16
     coordinated a narcotics transactions with Sandoval-Agurcia. This transaction resulted in the
17
     seizure of approximately 1,100 grams of cocaine, 490 grams of methamphetamine, and 30
18
     grams of heroin from Sandoval-Agurcia.
19
            On August 5, 2020, during the search of Jorge Esquival-Mena’s residence, two
20
     firearms were recovered.
21
            Jorge Esquival-Mena’s immigration status is not known at this time.
22
            4.       Francisco Javier Esquival-Mena. Francisco Esquival-Mena is charged with the
23
     following crimes:
24
                     Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
25                                   Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)
26
27          Francisco Esquival-Mena is a redistributor for Jorge Esquival-Mena. During

28 interception of Martinez-Rico’s phone Francisco Esquival-Mena and he discussed a pending

      U.S. Memo in Support of Detention - 11                                     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                            (206) 553-7970
 1 narcotics shipment between Jorge Esquival-Mena and Sandoval-Agurcia. Francisco
 2 Esquival-Mena then assisted with a narcotics transaction between Jorge Esquival-Mena and
 3 Sandoval-Agurcia. This transaction resulted in the seizure of approximately 1,100 grams of
 4 cocaine, 490 grams of methamphetamine, and 30 grams of heroin from Sandoval-Agurcia.
 5          Francisco Esquival-Mena’s immigration status is not known at this time.
 6          5.       Baldemar Martinez-Rico. Martinez-Rico is charged with the following crimes:
 7                   Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
 8                                   Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)
 9
            Martinez-Rico is the user of one of the intercepted cell phones. Martinez-Rico is a
10
     facilitator for the DTO, who deals mostly with Sandoval-Agurcia and Francisco Esquival-
11
     Mena. During interception of Sandoval-Agurcia, Martinez-Rico, facilitated narcotics
12
     transactions between Jorge Esquival-Mena and Sandoval-Agurcia. This transaction resulted
13
     in the seizure of approximately 1,100 grams of cocaine, 490 grams of methamphetamine, and
14
     30 grams of heroin from Sandoval-Agurcia.
15
            Martinez-Rico does not have legal status in this country and an ICE detainer has been
16
     issued for him.
17
            6.       Wilmer Galindo-Maradiaga. Galindo-Maradiaga is charged with the
18
     following crimes:
19
                     Count 1         Conspiracy to Distribute Methamphetamine, 21 U.S.C 841(b)(1)(A)
20                                   Conspiracy to Distribute Cocaine, 21 U.S.C 841(b)(1)(A)
                                     Conspiracy to Distribute Heroin, 21 U.S.C 841(b)(1)(C)
21
22          Wilmer Galindo-Maradiaga is a narcotics redistributor who associates with both

23 Sandoval-Agurcia and Velasquez-Licona. Galindo-Maradiaga has also been intercepted
24 multiple times speaking with Sandoval-Agurcia about narcotics transactions and narcotics
25 purchases.
26       Galindo-Maradiaga’s immigration status is not known at this time.

27 //
28 //

      U.S. Memo in Support of Detention - 12                                     UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                            (206) 553-7970
 1                                             VI.   CONCLUSION.
 2         For the reasons set forth above, the government respectfully submits that these
 3 defendants are unable to overcome the presumption against detention that applies to this
 4 matter, and should therefore be held at the FDC pending trial.
 5         Dated this 10th day of August, 2020.
 6                                                       Respectfully submitted,
 7
                                                         BRIAN T. MORAN
 8                                                       United States Attorney
 9
                                                         /s/ Stephen Hobbs
10                                                       STEPHEN HOBBS
11                                                       BENJAMIN T. DIGGS
                                                         Assistant United States Attorneys
12                                                       700 Stewart Street, Suite 5220
                                                         Seattle, Washington 98101
13                                                       Phone: 206-553-4301
14                                                       E-mail: stephen.p.hobbs@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     U.S. Memo in Support of Detention - 13                                         UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5200
     U.S. v. Velasquez-Licona, CR20-093 JCC;                                         SEATTLE, WASHINGTON 98101
     U.S. v. Sandoval-Agurcia, CR20-094 RSM                                                (206) 553-7970
 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on August 10, 2020, I electronically filed the foregoing with the Clerk of

 3 the Court using the CM/ECF system, which will send notification of such filing to the attorney(s) of
     record for the defendant(s).
 4
 5                                                        s/ Alissa Harris
 6                                                        ALISSA HARRIS
                                                          Paralegal Specialist
 7                                                        United States Attorney’s Office
                                                          700 Stewart Street, Suite 5220
 8                                                        Seattle, Washington 98101-1271
 9                                                        Phone: (206) 553-4439
                                                          Fax: (206) 553-4440
10                                                        Email: Alissa.Harris@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      U.S. Memo in Support of Detention - 14                                        UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5200
      U.S. v. Velasquez-Licona, CR20-093 JCC;                                        SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval-Agurcia, CR20-094 RSM                                               (206) 553-7970
